DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi, US 2005/0195671. 

Regarding Claim 1, Taguchi (Figs. 1-3) teaches a display device comprising:
-a display panel (10) comprising a plurality of pixel rows (e.g., LCD Panel 10 contains pixels; par. 0029); and
-a panel driver (20, 30, 40) configured to drive the display panel (e.g., Together, gate driver 20, source driver 30, and timing controller 40 drive the display; par. 0028), the panel driver comprising: 
-a scan on time decider (41-43) configured to receive line image data for each of the plurality of pixel rows, and to determine a scan on time change amount for each of the plurality of pixel rows based on the line image data (e.g., Line memory 41 receives line data and memory gray scale comparing section 42 compares gray scales of adjacent odd or even lines; par. 0051.  Based on grayscale difference, GCK2 generating section 44 outputs a gate clock signal in which the pulse width changes based on the difference; par. 0051); and
-a scan control block (Pre-charge period GD output block) configured to adjust a scan pulse applied to each of the plurality of pixel rows according to the scan on time change amount (e.g., Based on GCK2, the pre-charge pulse, which is considered a “scan pulse,” is changed; par. 0053).

Regarding Claim 9, Taguchi teaches the display device of claim 1, wherein, based on an increase of the scan on time change amount, the scan control block is further configured to increase a width of the scan pulse, or to advance a timing of the scan pulse (e.g., Pre-charge period GD output block increases the width of the pre-charge signal when the width of GCK2 increases; par. 0053).

Claims 11-12, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo, US 2019/0295488. 

Regarding Claim 11, Guo (Figs. 3-4) teaches a display device comprising:
-a display panel (240) comprising a plurality of pixel rows (e.g., Display panel with pixels; par. 0045); and
-a panel driver (210, 220, 230) configured to drive the display panel (e.g., Enable driver circuit 210 provides enable signals that drive the display panel; par. 0045), the panel driver comprising:
-a data driver (220) configured to provide data voltages to each of the plurality of pixel
rows (e.g., Source driver 220 provides data signals to the display; par. 0046);
-a horizontal time decider (210) configured to determine a horizontal time for each of the plurality of pixel rows according to a distance from the data driver to each of the plurality of pixel rows (e.g., Enable driver circuit 210 provides enable signal OE to gate driver.  The closer the gate line is to the source driver circuit 220, the longer the output enable signal OE and therefore the gate signal is; par. 0055); and
(230) configured to adjust a scan pulse applied to each of the plurality of pixel rows according to the determined horizontal time (e.g., Gate driver circuit 230 provides scan pulses that are adjusted based on distance from source driver; par. 0057).

Regarding Claim 12, Guo (Figs. 3-4) teaches the display device of claim 11, wherein the horizontal time decider (210) is further configured to gradually increase the horizontal time for each of the plurality of pixel rows according to the distance from the data driver to each of the plurality of pixel rows (e.g., Gate signal has longer length the closer it is to the source driver.  Therefore, the gate signal gradually increases from the last gate line to the first gate line according to distance from the source driver; par. 0055).

Regarding Claim 17, Guo (Figs. 3-4) teaches a display device comprising:
-a display panel (240) comprising a plurality of pixel rows (e.g., Display panel with pixels; par. 0045); and
-a panel driver (210, 220, 230) configured to drive the display panel (e.g., Enable driver circuit 210 provides enable signals that drive the display panel; par. 0045), the panel driver comprising:
-a timing decider (210) configured to determine a scan on time for each of the plurality of pixel rows based on at least one of line image data for each of the plurality of pixel rows and a distance from a data driver to each of the plurality of pixel rows (e.g., Enable driver circuit 210 provides enable signal OE to gate driver.  The closer the gate line is to the source driver circuit 220, the longer the output enable signal OE and therefore the gate signal is; par. 0055.  Because of Applicant’s user of the phrase “at least one of,” the limitation “line image data for each of the plurality of pixel rows” is ignored for purposes of this Office Action); and
-a scan control block (230) configured to adjust a scan pulse applied to each of the plurality of pixel rows according to the determined scan on time (e.g., Gate driver circuit 230 provides scan pulses that are adjusted based on distance from source driver; par. 0057).

Regarding Claim 19, Guo (Figs. 3-4) teaches the display device of claim 17, wherein the timing decider (210) comprises:
a horizontal time decider (210) configured to determine a horizontal time for each of the plurality of pixel rows, and to determine the scan on time according to the determined horizontal time,
wherein the horizontal time decider (210) is configured to determine the horizontal time for each of the plurality of pixel rows according to the distance from the data driver to each of the plurality of pixel rows (e.g., Enable driver circuit 210 provides enable signal OE to gate driver.  The closer the gate line is to the source driver circuit 220, the longer the output enable signal OE and therefore the gate signal is; par. 0055).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Hong, US 2014/0313181. 

Regarding Claim 2, Taguchi teaches the display device of claim 1, wherein the scan on time decider (41-44) comprises:
a scan on time change amount decision block (44) configured to determine the scan on time change amount for each of the plurality of pixel rows according to the representative gray value of the line image data (e.g., Based on gray scale differential between adjacent odd and even lines, GCK2-generating section 44 outputs GCK2 pulse to pre-charge period GD output block.  The pre-charge pulse is adjusted accordingly; par. 0051).

Taguchi does not teach a representative gray value calculation block configured to calculate a representative gray value of the line image data for each of the plurality of pixel rows.

However, Hong teaches the concept of obtaining a representative gray value (e.g., Representative gray scale value for a pixel line; par. 0095, 0097).  In the combined invention, scan on time decider (41-44) includes circuitry that calculates the representative gray scale value for each pixel line.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Taguchi with the above teachings of Hong. Hong suggests that a representative gray scale value is an accurate way of obtaining gray scale images (par. 0097). 

Regarding Claim 3, Taguchi in view of Hong teaches the display device of claim 2.

Hong further teaches wherein the representative gray value calculation block is configured to calculate the representative gray value of the line image data by (e.g., Average grayscale representative value; par. 0097).

The same rationale used to combine Taguchi with Hong stated in claim 2 applies here and will not be repeated. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi in view of Hong, as applied to claim 2 above, and in further view of view of Bae, US 2015/0103081. 

Regarding Claim 4, Taguchi in view of Hong teaches the display device of claim 2, but does not teach wherein the representative gray value calculation block is configured to generate a histogram of the line image data by grouping a plurality of pixel gray values represented by the line image data into a plurality of pixel gray groups, and to determine the representative gray value of the line image data based on the histogram of the line image data.

However, Bae (Fig. 5, 8) teaches the concept of a histogram that calculates representative gray values (e.g., Representative value producing point 122 produces histogram; par. 0078). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Taguchi in view of Hong with the above teachings of . 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Fujikawa, US 2018/0158431. 

Regarding Claim 14, Guo (Figs. 2-3) teaches the display device of claim 11, but does not teach wherein the horizontal time decider comprises:
-a horizontal time decision block (210) configured to determine the horizontal time for each of the plurality of pixel rows according to the distance from the data driver to each of the plurality of pixel rows; (e.g., Enable driver circuit 210 provides enable signal OE to gate driver.  The further the gate line is away from the source driver circuit 220, the longer the output enable signal OE is; par. 0055), and
-a data output block (220) configured to output the line image data within the determined horizontal time (e.g., Source driver circuit 220 outputs data signals within the period determined by the output enable signal; par. 0055).

However, Fujikawa teaches the concept of a line memory configured to store line image data for each of the plurality of pixel rows (par. 0064).  In the combined invention, the data output block of Guo would output the line image data stored in the line memory with the determined horizontal time.  The claim limitations would therefore be achieved. 



Regarding Claim 16, Guo in view of Fujikawa teaches the display device of claim 14.

Guo further teaches wherein the scan control block (230) is further configured to increase a width of the scan pulse corresponding to an increase of the determined horizontal time (e.g., Gate pulse increases the further away from the source driver; par. 0055).

Allowable Subject Matter
Claims 5-8, 10, 13, 15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 5, Taguchi in view of Hong teaches he display device of claim 2.

However, neither Taguchi, Hong, nor the remaining prior art, teaches wherein the scan on time change amount decision block is configured to increase the scan on time change amount as the representative gray value of the line image data decreases.   In Taguchi, the scan on time change is based on the difference in gray values between adjacent odd and even rows.  

Regarding Claim 6, Taguchi in view of Hong teaches the display device of claim 2.

However, neither Taguchi, nor the remaining prior art, either alone or in combination, teaches wherein the scan on time decider further comprises:
a lookup table configured to store the scan on time change amount corresponding to the representative gray value of the line image data,
wherein the scan on time change amount decision block is configured to determine the scan on time change amount for each of the plurality of pixel rows by reading the scan on time change amount corresponding to the representative gray value calculated by the representative gray value calculation block from the lookup table.

Regarding Claim 7, Taguchi teaches the display device of claim 1.

However, neither Taguchi, nor the remaining prior art, either alone or in combination, teaches wherein, based on an increase of the scan on time change amount, the scan control block is further configured to increase an amplitude of the scan pulse by adjusting at least one of a first gate voltage or a second gate voltage lower than the first gate voltage.

Claim 8 is objected to because it depends on claim 7. 
Regarding Claim 10, Taguchi teaches the display device of claim 9.

However, neither Taguchi, nor the remaining prior art, either alone or in combination, teaches wherein the panel driver further comprises: a scan voltage generator configured to generate a first clock signal and a second clock signal based on a scan clock signal; and
a scan driver configured to apply the scan pulse to each of the plurality of pixel rows based on the first clock signal and the second clock signal received from the scan voltage generator,
wherein the scan control block is further configured to output the scan clock signal, a width or a timing of the scan clock signal being adjusted in response to the scan on time change amount, wherein the scan voltage generator is further configured to generate the first clock signal and the second clock signal, widths or timings of the first clock signal and the second clock signal being adjusted based on the scan clock signal having the adjusted width or the adjusted timing, and
wherein the scan driver is configured to output the scan pulse having the adjusted width or the adjusted timing based on the first clock signal and the second clock signal having the adjusted widths or the adjusted timings.

Regarding Claim 13, Guo teaches the display device of claim 11.

However, neither Guo, nor the remaining prior art, either alone or in combination, teaches wherein the horizontal time decider is further configured to determine the horizontal time for a middle pixel row from among the plurality of pixel rows as a reference horizontal time, to determine the horizontal time for a near pixel row spaced by a first interval apart from the middle pixel row in a first direction toward the data driver from among the plurality of pixel rows as a horizontal time change amount subtracted from the reference horizontal time, and to determine the horizontal time for a far pixel row spaced by the first interval apart from the middle pixel
row in a second direction opposite to the first direction from among the plurality of pixel rows as the horizontal time change amount added to the reference horizontal time.

Regarding Claim 15, Guo in view of Fujikawa teaches the display device of claim 14.

However, neither Guo, Fujikawa, nor the remaining prior art, either alone or in combination, teaches wherein the data output block is further configured to generate a data enable signal in response to the line image data being outputted from the data driver, and to increase a width of an active period of the data enable signal corresponding to an increase of the determined horizontal time.  In Guo, the width of the active period decreases the further away the gate line is from the source driver (par. 0055).  For example, in Fig. 2C, the output enable signal OE decreases for subsequent gate lines. 

Regarding Claim 18, Guo teaches the display device of claim 17.

wherein the timing decider comprises:
a scan on time decider configured to determine a scan on time change amount, and to determine the scan on time by adding the scan on time change amount to a reference scan on time, and
wherein the scan on time decider is configured to determine the scan on time change amount for each of the plurality of pixel rows according to a representative gray value of the line image data for each of the plurality of pixel rows.

Regarding Claim 20, Guo teaches the display device of claim 17.

However, neither Guo, nor the remaining prior art, either alone or in combination, teaches wherein the timing decider comprises:
a horizontal time decider configured to determine a horizontal time for each of the plurality of pixel rows according to the distance from the data driver to each of the plurality of pixel rows, and to determine an intermediate scan on time according to the determined horizontal time; and
a scan on time decider configured to determine a scan on time change amount for each of the plurality of pixel rows according to a representative gray value of the line image data for each of the plurality of pixel rows, and to determine the scan on time by adding the scan on time change amount to the intermediate scan on time.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.